14-3541
     Anandahumarasamy v. Lynch
                                                                                 BIA
                                                                          Connelly, IJ
                                                                         A206 232 023
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 9th day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SALVARANJAN ANANDAHUMARASAMY,
14   AKA SALVARANJAN
15   ANANDAKUMARASAMY, AKA
16   SELVARANJAN ANANDAKUMARASAMY,
17            Petitioner,
18
19                   v.                                        14-3541
20                                                             NAC
21   LORETTA E. LYNCH, UNITED STATES
22   ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                 Visuvanathan Rudrakumaran, New
27                                   York, New York.
28
29   FOR RESPONDENT:                 Benjamin C. Mizer, Principal
30                                   Deputy Assistant Attorney General;
31                                   Stephen J. Flynn, Assistant
32                                   Director; Jeffrey R. Meyer,
 1                               Attorney, Office of Immigration
 2                               Litigation, United States
 3                               Department of Justice, Washington,
 4                               D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Salvaranjan Anandahumarasamy, a native and

10   citizen of Sri Lanka, seeks review of an August 21, 2014,

11   decision of the BIA affirming a January 21, 2014, decision

12   of an Immigration Judge (“IJ”) denying Anandahumarasamy’s

13   application for asylum, withholding of removal, and relief

14   under   the   Convention   Against   Torture      (“CAT”).        In   re

15   Salvaranjan Anandahumarasamy, No. A206 232 023 (B.I.A. Aug.

16   21, 2014), aff’g No. A206 232 023 (Immig. Ct. Batavia Jan.

17   21, 2014).     We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19       Under     the   circumstances    of    this     case,    we    have

20   considered both the IJ’s and the BIA’s opinions “for the

21   sake of completeness.”     Wangchuck v. Dep’t of Homeland Sec.,

22   448 F.3d 524, 528 (2d Cir. 2006).         The applicable standards

23   of review are well established.       8 U.S.C. § 1252(b)(4)(B);

24   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                     2
 1          For asylum and withholding of removal, an “applicant

 2   must establish that race, religion, nationality, membership

 3   in a particular social group, or political opinion was or

 4   will    be    at   least    one    central     reason   for”     the   claimed

 5   persecution.         8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

 6   Anandahumarasamy testified that his captors in Sri Lanka

 7   asked him once whether he supported a terrorist group, and

 8   he twice mentioned that the group he suspected of kidnapping

 9   him kidnapped Tamils.            However, he testified repeatedly that

10   the group robbed him, demanded more money, and knew that he

11   had money because he had relatives overseas.                   The evidence

12   of     conditions     in   Sri     Lanka    reflected   that,     after     the

13   conclusion of the civil war, paramilitary groups, such as

14   the one Anandahumarasamy suspected of kidnapping him, turned

15   into for-profit criminal gangs.                  Given Anandahumarasamy’s

16   testimony      and   the    record     evidence,    substantial        evidence

17   supports the IJ’s finding that neither Anandahumarasamy’s

18   ethnicity nor any imputed political opinion was a central

19   reason that he was targeted.               Castro v. Holder, 597 F.3d 93,

20   104-05 (2d Cir. 2010).

21          With   respect      to    CAT   relief,    the   agency    reasonably

22   concluded that the Sri Lankan government would not torture

                                             3
 1   Anandahumarasamy or acquiesce in his torture.                     The record

 2   includes evidence that the government supports or refuses to

 3   stop paramilitary groups, but other sources reflect that

 4   government    support   for   such       groups    has   lessened     as   the

 5   groups have transitioned into criminal gangs after the civil

 6   war.    Since there is evidence supporting either assertion, a

 7   reasonable fact-finder would not be compelled to find that

 8   the government would torture Anandahumarasamy or acquiesce

 9   in his torture.       See Siewe v. Gonzales, 480 F.3d 160, 167

10   (2d    Cir.   2007)   (“Decisions        as   to    which    of     competing

11   inferences to draw are entirely within the province of the

12   trier of fact” (internal alterations and quotation marks

13   omitted)).

14          Finally, Anandahumarasamy argues that the agency failed

15   to consider whether he was entitled to CAT relief based on

16   his status as a returning asylum seeker.                 While he advanced

17   this argument before the IJ, he failed to advance it before

18   the BIA, instead arguing that he was entitled to asylum on

19   that ground, and that returning asylum seekers constitute a

20   particular social group under 8 U.S.C. § 1158.                    Because his

21   brief to the BIA did not discuss his status as a returning

22   asylum seeker in the context of his application for CAT

                                          4
1   relief, the claim is unexhausted.   Lin Zhong v. U.S. Dep’t

2   of Justice, 480 F.3d 104, 107 n.1 (2d Cir. 2007).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7
8




                                 5